



Exhibit 10.3


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (“Amendment”) amends the Employment
Agreement entered into as of November 1, 2016 (the “Agreement”), by and between
DaVita Inc. (“Parent”) and HealthCare Partners, LLC, one of its controlled
affiliates and now known as DaVita Medical Management, LLC (“Employer, and
collectively with Parent, “DaVita”), and Charles G. Berg (the “Employee”).
Specifically, effective October 13, 2017, the parties agree to amend the
Agreement as follows:


The first sentence of Section 3.1 (Term) is hereby deleted in its entirety and
replaced with the following:


“Term. The term of this Agreement will be until December 15, 2017 (the “Term”),
unless the parties mutually agree to extend the Term.”


In all other respects, and with the exception of any all previous amendments,
the Agreement remains unchanged and in full force and effect.


This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Electronic, photographic or facsimile copies of such signed
counterparts may be used in lieu of the originals for any purpose.


DAVITA INC.
 
EMPLOYEE
/s/ Kent J.Thiry
 
/s/ Charles G. Berg
By: Kent J. Thiry, Chief Executive Officer
 
Charles G. Berg, in his individual capacity
 
 
 
DAVITA MEDICAL MANAGEMENT, LLC
 
 
/s/ Joseph C. Mello
 
 
By: Joseph C. Mello, President
 
 
 
 
 
Approved by DaVita Inc. as to form
 
 
/s/ Kathleen A. Waters
 
 
Kathleen A. Waters
 
 
Chief Legal Officer
 
 




